
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



LOAN AGREEMENT


        THIS AGREEMENT, dated as of March 25, 2002, is between Gaiam, Inc. and
its 100% owned subsidiaries (the "Company"), 360 Interlocken Blvd., Suite 300,
Broomfield, Colorado 80021 (address), and Wells Fargo Bank West, N.A. (the
"Bank"), 1242 Pearl Street, P.O. Box 227, Boulder, Colorado.

ARTICLE I
DEFINITIONS

        Section 1.1    The terms defined in this Article shall have the meanings
specified for all purposes of this Agreement.

(a)"Borrowing Base" shall mean an amount equal to the sum of the following:

(1)75% of the Company's total accounts receivable which are less than 60 days
past due according to their assigned selling terms; plus

(2)50% of the Company's total finished goods inventory, excluding any goods
being manufactured, subject to further manufacturing processes by the Company,
and inventory considered obsolete.



(b)"Commitment Expiration Date" shall mean October 1, 2003.

(c)"Consolidated Debt to Worth Ratio" shall mean the ratio of (i) the aggregate
debt of the Company less cash or cash equivalents at the Bank, determined in
accordance with generally accepted accounting principles, less any debt formally
subordinated by a creditor to the indebtedness of the Company to the Bank, to
(ii) the Company's net equity, determined in accordance with generally accepted
accounting principles plus any debt formally subordinated by a creditor to the
indebtedness of the Company to the Bank.

(d)"Current Ratio" shall mean the ratio of current assets of the Company to its
current liabilities, determined in accordance with generally accepted accounting
principles.

(e)"Equity Equivalent Investments" shall mean cash provided to the Company
either by the purchase of common or preferred stock or by the making of Loans to
the Company that are formally subordinated to the indebtedness of the Company to
the Bank.

(f)"ERISA" shall mean the Employment Retirement Income Security Act of 1974, as
amended.

(g)"Event of Default" shall mean any of the events listed in Section 5.1 below.

(h)"Loan" or "Loans" mean all advances and draws on Letters of Credit that the
Bank agrees to make or issue hereunder.

ARTICLE II
THE COMMITMENT

        Section 2.1    The Bank agrees, on the terms herein set forth, to make
Loans to the Company under a Revolving Line of Credit in an aggregate amount not
exceeding the lesser of the Borrowing Base or $15,000,000.00. The Loans may be
in the form of cash advances or Letters of Credit as requested by the Company on
or before the Commitment Expiration Date, when said Loans, together with
interest thereon, shall be due and payable. The amount available for Loans at
any time shall be the lesser of $15,000,000.00 or the Borrowing Base, minus the
aggregate principal amount of all outstanding cash advances and outstanding
Letter of Credit issued hereunder. Calculations of the Borrowing Base shall be
submitted to the Bank quarterly and with each Loan advance, on the basis of the
information and certificates provided pursuant to Sections 4.1(a) and (b) below;
however, compliance with the Borrowing Base limitation is a continuing
obligation. However, the Company may request advances under any given Borrowing
Base Certificate for a period of forty days without providing additional
certificates. If any time the aggregate balance outstanding on the Loans exceeds
the Borrowing Base, the excess shall become immediately due and payable and
shall be paid to the Bank within five business days after written notice to the
Company.

        Section 2.2    The Company may request the Bank to issue, or cause to
have issued by a third party bank, Letters of Credit. Maturing drafts drawn in
accordance with the terms of the Letters of Credit shall be payable in full when
due, either through the cash assets of the Company or by a draw against funds
then available under Section 2.1. The Letters of Credit will be priced on a fee
basis, dependent on the costs of complying with the terms of each Letter of
Credit or ensuing draft. Each Letter of Credit shall have an expiration date as
requested by the Company; however, with respect to any Letter of Credit for
which an expiration date later than the Commitment Expiration Date is requested:
(a) such later date shall be consistent with the Company's usual and customary
practice for Letter of Credit transactions during the immediately preceding
12 months, and (b) on or before the Commitment Expiration Date the Company shall
provide collateral reasonably acceptable to the Bank for any draws on such
Letter of Credit after the Commitment Expiration Date.

        Section 2.3    The Loan described in Section 2.1 shall be evidenced by a
Promissory Note in the maximum principal amount of $15,000,000.00, payable to
the order of the Bank on or before October 1, 2003.

        Section 2.4    The Loan described in Sections 2.1 shall bear interest at
a rate equal to the lower of Wells Fargo Bank West, N.A. Prime Rate (the "Prime
Rate") minus 1/2% as in effect from time to time, which rate shall change,
without notice, whenever the Prime Rate changes, to and including maturity or
the 30 day London Interbank Offered Rate (LIBOR) as quoted on the first business
day of each calendar month plus 275 basis points. Overdue principal and (to the
extent legally enforceable) overdue interest, whether caused by acceleration of
maturity or otherwise, shall bear interest at a rate four percentage points
above the rate in effect at the time such principal or interest becomes due.

        Section 2.5    The Company shall have the right to repay the Loans in
part or in whole at any time without penalty except as noted below; however,
prepayment in full must be accompanied by payment of all accrued interest then
due.

        Section 2.6    All payments made by the Company on account of principal
and of interest shall be made in immediately available funds to the Bank.

        Section 2.7    The Bank's commitment to make the initial and all
subsequent Loans hereunder shall be subject to the following conditions:

(a)Prior to the initial Loan on the Revolving Line of Credit described in
Section 2.1, payment by the Company of a $3,000.00 loan commitment fee.

(b)Prior to the initial Loan, delivery to the Bank of the Note and all security
agreements, financing statements and related documents necessary to confirm or
create liens and security interests in favor of the Bank on all the Company's
accounts, equipment and inventory as security for the Loan.

(c)As of the dates of the initial and any subsequent Loans, all representations
and warranties of the Company contained herein shall be true and no Event of
Default shall have occurred and be continuing.



ARTICLE III
REPRESENTATION AND WARRANTIES

        The Company represents and warrants to the Bank as follows:

        Section 3.1    The Company is duly organized, validly existing, and in
good standing under the laws of the State of Colorado, and is duly qualified to
do business wherever necessary to carry on its present operations.

        Section 3.2    The making and performance of this Agreement is within
the Company's corporate powers; has been duly authorized by all necessary
corporate action; does not require any stockholder consent; does not require the
approval of any federal or state regulatory authority; does not contravene any
law, regulation or agreement to which the Company is a party or by which it or
its assets may be bound; and will not conflict with any provision of the
articles of incorporation, bylaws or other governing documents of the Company.

        Section 3.3    This Agreement is the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms.

        Section 3.4    There is no pending, nor to the best of the Company's
knowledge threatened, action or proceedings before any court or administrative
agency that may materially adversely affect the Company's financial condition or
operations as of the date of this Agreement. The Company hereby agrees to notify
the Bank in writing of any subsequent action or proceedings before any court or
administrative agency that, in the judgment of the Company's management based on
the advise of legal counsel, may materially adversely affect the Company's
financial condition or operations. Said notice shall be given to the Bank within
30 days of such determination.

        Section 3.5    The Company has good and marketable title to all of its
material properties or assets (except leased assets), and none of such material
properties or assets included in the Borrowing Base are subject to any mortgage,
pledge, loan security interest, encumbrance or any other security agreement or
arrangement of any type whatsoever except the security interests, liens and
encumbrances permitted by this Agreement and Permitted Liens permitted pursuant
to Section 4.2(f).

        Section 3.6    Except for any Tax Disputes permitted pursuant to
Section 4.2(f), to the best of the Company's knowledge and information no
material claim for taxes, whether federal, state or local, are presently being
assessed against the Company with respect to any past due taxes, nor are there
any tax disputes being litigated or determined by governmental proceedings at
the present time that have not been reflected in the financial statements of the
Company previously furnished to the Bank.

        Section 3.7    The Company or property of the Company as of the date of
this Agreement is not the subject of any ongoing litigation, judgment, decree,
order, citation, compliant, or notice of violation relating to or arising out of
environmental laws or issues. For purposes of this Agreement, Contamination and
Contaminated shall mean the presence of solid or hazardous wastes, hazardous
substances, pollutants or contaminants, petroleum, toxic or hazardous
constituents, or similar materials, as such terms are defined under any federal,
state, or local statute, whether currently or subsequently enacted, or under
common law. The Company hereby agrees to notify the Bank in writing of any
subsequent action or proceedings before any court or administrative agency that,
in the judgment of the Company's management based on the advise of legal
counsel, makes the Company the subject of litigation, judgment, decree, order,
citation, complaint, or notice of violation relating to or arising out of
environmental laws or issues, which may materially adversely affect the
Company's financial condition. Said notice shall be given to the Bank within
30 days of such determination.


ARTICLE IV
COVENANTS OF THE COMPANY


        SECTION 4.1    So long as the Company may borrow hereunder and until
payment in full of the Note and performance of all other obligations of the
Company under this Agreement, the Company shall:

        (a)  (i) Furnish to the Bank within 45 days after the end of each
quarter during each fiscal year a consolidated balance sheet and income
statement; (ii) furnish to the Bank within 150 days after the end of each fiscal
year of the Company an audited consolidated balance sheet and income statement;
(iii) furnish to the Bank within 150 days after the end of each fiscal year of
the Company projections for the ensuing year; and(iv) permit or cause to permit
the Bank at any reasonable time during normal business hours to have access to
the books and records of the Company and to inspect or otherwise check the
properties of the Company, but only upon at least three (3) business days notice
by the Bank.

        (b)  Furnish to the Bank within 30 days after the end of each calendar
quarter and at the time of each request for an advance on the Loan (unless
otherwise stated in Section 2.1) a completed and signed Borrowing Base
Certificate, a blank copy of which is attached as Exhibit A, accompanied by
copies of the same month's end accounts receivable aging and summary inventory
lists. The inventory lists so provided shall include separate listings for
inventory deemed discontinued or obsolete by the Company.

        (c)  Maintain a Current Ratio of at least 1.0 to 1 at the end of each
calendar quarter. While the Company and the Bank acknowledge that this
calculation need only be performed at the end of each calendar quarter, the
Company agrees in principle to maintain such financial covenant on an ongoing
basis, and shall use reasonable efforts to insure compliance with same.

        (d)  Maintain a Consolidated Debt to Worth Ratio not to exceed 1.6 to 1
at the end of each calendar quarter. While the Company and the Bank acknowledge
that this calculation need only be performed at the end of each calendar
quarter, the Company agrees in principle to maintain such financial covenant on
an ongoing basis, and shall use reasonable efforts to insure compliance with
same.

        (e)  Maintain a minimum Shareholder Equity position of $20,000,000.00,
as defined under Generally Accepted Accounting Principles at the end of each
calendar quarter. While the Company and the Bank acknowledge that this
calculation need only be performed at the end of each calendar quarter, the
Company agrees in principle to maintain such financial covenant on an ongoing
basis, and shall use reasonable efforts to insure compliance with same.

        (f)    Use the Bank as its principal depository for all demand and
savings business accounts.

        (g)  Allow the Bank the opportunity to bid on all short-term investments
held in the form of cash and / or cash equivalents including certificates of
deposit and repurchase agreements provided that this obligation to allow the
Bank to bid shall only extend to short-term investments in excess of
$1,000,000.00 and provided further that such obligation shall not extend to
other investments in connection with acquisitions owed to the seller or
affiliates of the seller.

        (h)  Maintain insurance with responsible companies on such of its
properties, in such amounts and against such amount and against such risks as is
reasonable and customarily maintained by similar businesses operating in the
same vicinity, and file with the Bank evidence of such coverage which names the
Bank as Loss Payee.

        (i)    Comply in all material respects with all laws, ordinances, rules
and regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition, or use of the assets
included in the Borrowing Base if the failure to comply would have a material
adverse affect on the Company. The Company may contest in good faith any such
law, ordinance or regulation and withhold compliance during any proceeding,
including appropriate appeals.

        (j)    Promptly provide notice to the Bank of (i) the occurrence of an
Event of Default; (ii) the occurrence of a "Reportable Event" (as defined in
ERISA); or (iii) the institution of steps by the Company to withdraw from or
terminate any employee benefit plan as to which the Company may have any
liability material to the Company's business and operations.

        (k)  Permit the Bank to perform inspections of the Company's accounts
receivable, inventory, and other pertinent financial records, to be conducted
during regular business hours and by the Bank giving at least three business
days' prior notice. Said inspections are to be limited to a maximum of three
annually.

        (l)    Promptly furnish to the Bank copies of all documents filed by it
with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc., any securities exchange or any state securities
commission, limited to all registration statements, annual reports on Form 10K,
quarterly reports on Form 10Q, reports on Form 8K, proxy statements and annual
reports to shareholders, and all amendments there to.

        Section 4.2    So long as the Company may borrow hereunder and until
payment in full of the Note and performance of all other obligations of the
Company hereunder, the Company shall not:

        (a)  Pay a cash dividend on capital stock now or hereafter outstanding,
or redeem, retire, purchase or otherwise acquire directly or indirectly any
shares of the debtor's stock now or hereafter outstanding provided that the
Company may redeem shares of the Company's stock owned by employees or former
employees of the Company up to a maximum of $1,000,000 per year and provided
further that nothing in this Section 4.2(a) shall prevent the cashless exercise
of stock options granted by the Company, or the purchase of its common stock up
to the amount of 50% of operating income earned during the prior twelve months
plus any equity issued subsequent to the December 31, 2000. Any such purchase of
common stock shall be in compliance with the terms stated in Section 4.1.

        (b)  Without the written consent of the Bank, enter into any mergers,
acquisitions or consolidations unless the Company is the surviving entity.

        (c)  Without providing prior notice to the Bank, sell, lease or
otherwise dispose of all or any substantial part of its assets or operation
other than in the ordinary course of the Company's business; The sale of website
codes and rights is expressly accepted and noted.

        (d)  Without providing prior notice to the Bank, make any loans or
advances to another person or entity, enter into any direct borrowings other
than purchase money security agreements for equipment acquisitions or assume,
guarantee or otherwise become contingently liable on any borrowings or
indebtedness of another person or entity

          (i)  Advances not to exceed 1% of the total assets of the Company in
the aggregate are expressly permitted.

        (ii)  Advances and borrowings between the Company and its subsidiaries
are expressly permitted.

        (e)  Without the prior written consent of the Bank, permit any Pension
and/or Profit Sharing Plan maintained by it to:

          (i)  Engage in any "prohibited transaction" as such term is defined in
section 4975 of the Internal Revenue Code of 12954, as amended;

        (ii)  Incur any "accumulated funding deficiency" as such term is defined
in section 302 of ERISA; or

        (iii)  Terminate in a manner that could result in the imposition of a
lien on the property of the Company pursuant to section 4068 to ERISA.

        (f)    Without the prior written consent of the Bank, create, incur or
permit to exist any material lien, security interest or other encumbrance upon
any of its properties or assets included in the Borrowing Base which ranks
senior to or pari passu with the security interest of the Bank, except the
following liens are expressly permitted(each a "Permitted Lien")

1)Liens for taxes not yet due or which are being contested in good faith (a "Tax
Dispute");

2)pledges and deposits made in the ordinary course of business and/or in
compliance with workmen's compensation, unemployment insurance and other social
security laws or regulations, as applicable;

3)zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any of its
subsidiaries;

4)Liens which arise in the ordinary course of business for sums not due or sums
which the Company is contesting in good faith and by appropriate proceedings and
with respect to which the Company has made adequate reserves in accordance with
GAAP, but which do not involve any deposits or advances or borrowed money or the
deferred purchase price of property or services;

5)purchase money security interests incurred in connection with the Company's
normal business activities;

6)statutory Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons for labor, materials,
supplies or rentals incurred in the ordinary course of the Company's business;
provided that the underlying obligations relating to such Liens are paid in the
ordinary course of business or are being contested in good faith and by
appropriate proceedings and with respect to which the Company has made adequate
reserves in accordance with GAAP;

7)attachment, judgment and other similar non-tax Liens with respect to which no
Event of Default would exist pursuant to Article V;

8)those created under the documents creating and perfecting the Bank's security
interests in the collateral hereunder;

9)those liens created to secure Debt owed by the Company's Real Goods Trading
Corp. subsidiary to the California Statewide Certified Development Corporation
dated June 17, 1996, as amended, in the original principal amount of $604,000
and any guarantees of such Debt by the Company;

10)Capital Leases (defined in accordance with GAAP) in an aggregate annual
amount less than $1,500,000.00, provided that notice of all Capital Lease
transactions of $500,000.00 or greater shall be provided to Bank prior to or
concurrently with the such Debt transaction; and

11)liens that may exist on the assets or securities of acquired business that
may be acquired by the Company in the future.



ARTICLE V
EVENTS OF DEFAULT

        Section 5.1    The occurrence of any of the following events shall be an
"Event of Default", unless cured within ten business days of written notice to
the Company by the Bank:

        (a)  Any payment of principal or interest owed to the Bank shall not be
made when due and not be cured within ten business days thereafter; or

        (b)  Any representation or warranty made by the Company in connection
with the execution and delivery of this Agreement, or in any certificate
furnished pursuant hereto, shall prove to be at any time incorrect in any
material respect; or

        (c)  The Company shall fail to materially perform or observe any other
term, covenant or agreement contained in this Agreement and such failure shall
continue for a period of ten business days after written notice to the Company
from the Bank; which failure to perform or observe any covenant having occurred
subsequent to review of the occasion with the Bank; or

        (d)  Any obligation of the Company to the Bank for the payment of
borrowed money is not made at maturity, whether by acceleration or otherwise, or
is declared to be due and payable prior to the stated maturity thereof by reason
of default or other violation of the terms thereof.

        (e)  The Company shall fail to exercise reasonable efforts to protect
and preserve the collateral, liens, and security interests securing the Loans in
all material respects.

        Section 5.2    Upon the occurrence of an Event of Default, the
obligation of the Bank to make advances under this Agreement or any other loan
commitment to the Company and to issue Letters of Credit shall terminate and the
Bank may declare the principal balance, together with accrued interest thereon,
to be immediately due and payable, and the same shall forthwith become
immediately due and payable without presentment, protest, notice or demand of
any kind, all of which are hereby expressly waived by the Company. Upon any such
Event of Default, the Bank may proceed with each and every remedy provided for
it in this Agreement, the Note, or security agreements and other instruments
executed in connection with the Loans, anything in said instruments to the
contrary notwithstanding, and may pursue any other remedy available to the Bank,
whether in law or equity, to enforce collection of all sums due and owing to the
Bank, all of such right and remedies being cumulative and not exclusive of all
rights and remedies which the Bank has or may have against the Company.

ARTICLE VI
MISCELLANEOUS

        Section 6.1    No failure on the part of the Bank in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
modification or waiver of any provision of this Agreement nor consent to any
departure by the Company therefrom shall in any event be effective unless the
same shall be in writing and then such a waiver or consent shall be effective
only in the specific instance and for the purposes for which it was given. No
notice or demand on the Company in any case shall entitle it to any other or
further notice or demand in similar or other circumstances.

        Section 6.2    No modification of this Agreement shall be effective
unless the same be in writing and mutually agreeable between the two parties.

        Section 6.3    The Company agrees to pay all costs incurred by both
parties in connection with the enforcement of any provision of this Agreement,
the collection of the Note or the foreclosure or realization upon any security
therefor, except as otherwise ordered by a court or arbitrator.

        Section 6.4    This Loan Agreement supercedes a document of the same
name dated April 16, 2001, as amended.

        Section 6.5    The Company agrees to defend, indemnify, and hold
harmless the Bank for, from, and against and to reimburse the Bank with respect
to any and all claims, actions, costs and expenses whatsoever (including,
without limitation, attorneys fees and expenses and costs reasonably incurred),
known or unknown, asserted against or incurred by the Bank at any time by reason
of or arising out of or relating to any actual or alleged violation of any
existing or future environmental law or actual or threatened Contamination
relating to the property or activities of the Company, whether or not such
contamination was in violation of any environmental statute. This indemnity
shall last indefinitely and is specifically intended to survive this Agreement.

        Section 6.6    All notices or other communications required or permitted
under this Agreement shall be in writing and shall be deemed given when
personally delivered or mailed to the respective parties' addresses as set forth
above. On any matters dealing with Events of Default, the Bank shall deliver
written notice either in person or via registered mail at the address shown
above to all of the following: the Company's Chairman, its President, and its
Chief Financial Officer of record as of the date of said notice. While notice
shall be made to the people in all three positions, notice so given shall serve
as notice to the Company when received by any one person in one or more of these
positions.

        Section 6.7    This Agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of Colorado.

Wells Fargo Bank West, N.A.   Gaiam, Inc.
By:
 
/s/  THOMAS H. STAUFFER      

--------------------------------------------------------------------------------

Vice President
 
By:
 
/s/  JIRKA RYSAVY      

--------------------------------------------------------------------------------

Chairman & C.E.O.





QuickLinks


Exhibit 10.1



LOAN AGREEMENT
ARTICLE IV COVENANTS OF THE COMPANY
